NO. 12-07-00480-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

AIR GLACIER SYSTEMS, INC.,                                 §    APPEAL FROM THE
APPELLANT

V.                                                         §    COUNTY COURT AT LAW NO. 3 OF

DIXIE PAPER COMPANY, INC.,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         In accordance with the terms of their settlement agreement, Appellant and Appellee have
filed a joint motion to vacate the trial court’s judgment and dismiss this appeal. We grant the
motion, vacate the trial court’s judgment without regard to the merits, and render judgment
dismissing all claims with prejudice. See TEX . R. APP. P. 42.1(a)(1), 43.2(e).
Opinion delivered October 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)